PER CURIAM.
The defendant, Kevin Thomas, appeals his judgments and sentences for robbery with a firearm and burglary of a dwelling with a firearm.1 We find merit only in his contention that the trial court erred in imposing consecutive habitual felony offender sentences. The record establishes that the defendant’s crimes occurred in one criminal episode. We reverse and remand for resen-tencing in accordance with Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, — U.S. -, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994).
Reversed and remanded.
DANAHY, A.C.J., and SCHOONOVER and FULMER, JJ., concur.

. §§ 812.13(1) and (2)(a), and 810.02(1) and (2)(b), Fla.Stat. (1991).